DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/25/22. The applicant has overcome the rejection under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 4-5, 7, 9-17 and 19-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/21 and 12/10/21.
Claims 1-2, 6, 8 and 18 are under examination; and claim 3 has been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/22 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Atomic layer deposition of ultrathin platinum films on tungsten atomic layer deposition adhesion layers: Application to high surface area substrates” by Clancey et al. in view of either: (a) the publication CN 103053058 (heretofore CN’058), and/or (b) the publication JP 2015-525675 (heretofore JP’675).
As to claims 1 and 18:
Clancey et al disclose that it is known in the art to make a membrane electrode assembly for a PEM fuel cell including a catalyst layer/structure adjacent to the polymer electrolyte membrane (see Abstract; See I. Introduction) wherein the catalyst layer/structure comprises a carrier/substrate, a metal-oxide adhesion layer on the carrier/substrate, and a catalyst layer on the metal-oxide adhesion layer (see Abstract; I. Introduction; II. Experiment: A. ALD reactors; B. ALD on TiO2 nanoparticles and 3M NSFT substrates; IV. Results on High Surface Area Substrates and Discussion; FIGURES 2-3). It is noted that a material/portion/part of the catalyst layer at least partially extends into a region, zone, area, segment and/or section of the metal oxide adhesion layer, particularly, the nanostructure materials at the interface. 

    PNG
    media_image1.png
    216
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    377
    media_image2.png
    Greyscale

As to claim 2:
Clancey et al show the thickness of the adhesion layer in the range of 1-5 µm (see IV. Results on High Surface Area Substrates and Discussion); and a thickness of 0.75 nm (see III. Review of Previous Results and Interpretation). 

As to claims 6, 8:
Clancey et al use Pt as the catalyst material; and Al2O3 and/or TiO2 layers the adhesion layer (see Abstract; I. Introduction; II. Experiment: A. ALD reactors; B. ALD on TiO2 nanoparticles and 3M NSFT substrates; IV. Results on High Surface Area Substrates and Discussion; FIGURES 2-3).
Clancey et al disclose a catalyst structure according to the foregoing description. However, the preceding reference does not expressly disclose the specific region including the alloy of the catalyst and adhesion layer materials, and its respective concentration gradient.
As to claim 1:
In this respect:
	a) CN’058 discloses that it is known in the art to make a membrane electrode assembly in which an ink containing a solvent is applied to adjacent layers to bond the adjacent layers while slightly dissolving an interface polymer electrolyte in order to form an adhesive layer adjacent to the catalyst layer 3 in order to increase the adhesive strength of the interface between the polymer electrolyte membrane and the catalyst layer; as such, the membrane electrode assembly has high adhesive strength at the interface between the polymer electrolyte membrane and the catalyst layer, and it is difficult for the catalyst layer to peel away from the polymer electrolyte membrane (Abstract; see FIGURE 3). In this case, the dissolving step of CN’058 is taken to represent applicant’s materially and structurally undefined “region” and “alloy” (i.e., mixing/dissolution of materials). Further, since independent claim 1 fails to clearly define the specific concentration gradient and the thickness dimension, and the claim (i.e., claim 1) merely recites “over a thickness” of the adhesion layer without stipulating the depth or the size/dimension of said “thickness”, it is fairly contended that the amount of the catalyst material at the polymer/catalyst interface (“the region over a thickness” – where the polymer and the catalyst material physically interacts with one another – is less than that amount thereof in the catalyst layer per se as the content or weight percent of the catalyst material would be higher at the catalyst layer per se. 

    PNG
    media_image3.png
    765
    342
    media_image3.png
    Greyscale

b) JP’675 discloses that it is known in the art to make/prepare a catalytic material comprising a support material and a thin film catalytic coating comprising one or more metals, wherein the formation process comprises providing a multilayer thin film coating of a second metal on the support material, and spontaneous galvanic displacement of at least some of the second metal with the one or more first metals (Abstract; FIGURE 1). In this case, the spontaneous galvanic displacement of at least some of the second metal with the one or more first metals of JP’675 is taken to represent applicant’s materially and structurally undefined “region” and “alloy” (i.e., mixing/intermixing of materials). Further, since independent claim 1 fails to clearly define the specific concentration gradient and the thickness dimension, and the claim (i.e., claim 1) merely recites “over a thickness” of the adhesion layer without stipulating the depth or the size/dimension of said “thickness”, it is fairly contended that the amount of the catalyst material (i.e., first metal) at the first metal catalyst/2nd metal interface (“the region over a thickness” – where the 2nd metal and the 1st metal catalyst material physically interacts with one another – is less than that amount thereof in the catalyst layer per se as the content or weight percent of the catalyst material (1st metal) would be higher at the catalyst layer per se. 

    PNG
    media_image4.png
    754
    494
    media_image4.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to form the specific region including the alloy of the catalyst and adhesion layer materials, and its respective concentration gradient in the catalyst structure of Clancey et al as taught by CN’058 and/or JP’675 as the prior art teaches that such specifically disclosed dissolving or spontaneous galvanic displacement (i.e., applicant’s materially and structurally undefined alloying) is beneficial to increase the adhesive strength of the interface between components (i.e., the polymer electrolyte membrane/the catalyst layer; or the 1st metal catalyst material/2nd metal); as such, the interface/assembly would have high adhesive strength at the interface, and it would be difficult for components (i.e., the polymer electrolyte membrane/the catalyst layer; or the 1st metal catalyst material/2nd metal) to peel away from each other, thereby exhibiting superior adhering characteristics and performance under normal use. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al 2015/0093685 in view of either: (a) the publication CN 103053058 (heretofore CN’058), and/or (b) the publication JP 2015-525675 (heretofore JP’675).
As to claim 1:
Yang et al disclose that it is known in the art to make a Pt-based oxygen reaction reduction catalyst including a graphitized carbon substrate with an amorphous metal oxide layer overlaying the surface of the substrate, and a Pt-based catalyst overlies the metal oxide layer (Abstract; CLAIMS 5-7 & 9). It is noted that a material/portion/part of the catalyst layer at least partially extends into a region, zone, area, segment and/or section of the metal oxide adhesion layer, particularly, the nanostructure materials at the interface. 

    PNG
    media_image5.png
    292
    368
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    420
    359
    media_image6.png
    Greyscale

As to claim 2:
Yang et al show the thickness of the adhesion layer in the range of 5-500 Å (see Claim 6). 
As to claims 6, 8:
Yang et al use Pt as the catalyst material; and niobium oxide layers as the adhesion layer (see Claims 5, 7 & 9).
Yang et al disclose a catalyst structure according to the foregoing description. However, the preceding reference does not expressly disclose the specific region including the alloy of the catalyst and adhesion layer materials, and its respective concentration gradient.
As to claim 1:
In this respect:
	a) CN’058 discloses that it is known in the art to make a membrane electrode assembly in which an ink containing a solvent is applied to adjacent layers to bond the adjacent layers while slightly dissolving an interface polymer electrolyte in order to form an adhesive layer adjacent to the catalyst layer 3 in order to increase the adhesive strength of the interface between the polymer electrolyte membrane and the catalyst layer; as such, the membrane electrode assembly has high adhesive strength at the interface between the polymer electrolyte membrane and the catalyst layer, and it is difficult for the catalyst layer to peel away from the polymer electrolyte membrane (Abstract; see FIGURE 3). In this case, the dissolving step of CN’058 is taken to represent applicant’s materially and structurally undefined “region” and “alloy” (i.e., mixing/dissolution of materials). Further, since independent claim 1 fails to clearly define the specific concentration gradient and the thickness dimension, and the claim (i.e., claim 1) merely recites “over a thickness” of the adhesion layer without stipulating the depth or the size/dimension of said “thickness”, it is fairly contended that the amount of the catalyst material at the polymer/catalyst interface (“the region over a thickness” – where the polymer and the catalyst material physically interacts with one another – is less than that amount thereof in the catalyst layer per se as the content or weight percent of the catalyst material would be higher at the catalyst layer per se. 

    PNG
    media_image3.png
    765
    342
    media_image3.png
    Greyscale

b) JP’675 discloses that it is known in the art to make/prepare a catalytic material comprising a support material and a thin film catalytic coating comprising one or more metals, wherein the formation process comprises providing a multilayer thin film coating of a second metal on the support material, and spontaneous galvanic displacement of at least some of the second metal with the one or more first metals (Abstract; FIGURE 1). In this case, the spontaneous galvanic displacement of at least some of the second metal with the one or more of the first metals of JP’675 is taken to represent applicant’s materially and structurally undefined “region” and “alloy” (i.e., mixing/intermixing of materials). Further, since independent claim 1 fails to clearly define the specific concentration gradient and the thickness dimension, and the claim (i.e., claim 1) merely recites “over a thickness” of the adhesion layer without stipulating the depth or the size/dimension of said “thickness”, it is fairly contended that the amount of the catalyst material (i.e., first metal) at the first metal catalyst/2nd metal interface (“the region over a thickness” – where the 2nd metal and the 1st metal catalyst material physically interacts with one another – is less than that amount thereof in the catalyst layer per se as the content or weight percent of the catalyst material (1st metal) would be higher at the catalyst layer per se. 

    PNG
    media_image4.png
    754
    494
    media_image4.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to form the specific region including the alloy of the catalyst and adhesion layer materials, and its respective concentration gradient in the catalyst structure of Yang et al as taught by CN’058 and/or JP’675 as the prior art teaches that such specifically disclosed dissolving or spontaneous galvanic displacement (i.e., applicant’s materially and structurally undefined alloying) is beneficial to increase the adhesive strength of the interface between components (i.e., the polymer electrolyte membrane/the catalyst layer; or the 1st metal catalyst material/2nd metal); as such, the interface/assembly would have high adhesive strength at the interface, and it would be difficult for components (i.e., the polymer electrolyte membrane/the catalyst layer; or the 1st metal catalyst material/2nd metal) to peel away from each other, thereby exhibiting superior adhering characteristics and performance under normal use. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claim have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727